  Case 1:20-cv-00087-DBH Document 1 Filed 03/09/20 Page 1 of 5                 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE

AHMED SHABANA,                                      )
                                                    )
                               Plaintiff,           )
                                                    )
       v.                                           ) Civil Action No. ___________________
                                                    )
CIANBRO CORPORATION, ROBERT                         )
HIGGINS, JR., AND RYAN LOCKHART                     )
                                                    )
                               Defendants.          )

                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants Cianbro Corporation

(“Cianbro”), Robert Higgins, Jr., and Ryan Lockhart hereby notice the removal of this action

from the Superior Court of the State of Maine for Cumberland County (the “State Court”) to the

United States District Court for the District of Maine. In support of this Notice of Removal,

Defendants state as follows:

                                    STATE COURT ACTION

       On or about November 19, 2019, Plaintiff Ahmed Shabana commenced an action in the

Superior Court of Maine, Cumberland County, captioned Ahmed Shabana v. Cianbro

Corporation, et al., Civil Action No. CV-19-00460 (the “State Court Action”). The State Court

Action is now pending in that court.

       On or about February 10, 2020, Defendants accepted service of the Complaint. Attached

as Exhibit A is a copy of the Complaint and Acceptance of Service in the State Court Action.

On or about February 27, 2020, Defendants filed a Consent Motion to Extend Time to Answer or

Otherwise Respond to Plaintiff’s Complaint.       The Motion is attached as Exhibit B.    The

aforementioned documents constitute “all process, pleadings, and orders” in the State Court



                                              1
  Case 1:20-cv-00087-DBH Document 1 Filed 03/09/20 Page 2 of 5                     PageID #: 2



Action, pursuant to 28 U.S.C. § 1446(a). A certified copy of the State Court record has been

requested and will be filed with this Court upon receipt.

                                TIMELINESS OF REMOVAL

       This Notice of Removal is timely filed within thirty (30) days of February 10, 2020, as

required by 28 U.S.C. § 1446(b)(1). See 28 U.S.C. § 1446(b); Murphy Brothers, Inc. v. Michetti

Pipe Stringing, Inc., 526 U.S. 344 (1999); Boyd v. Phoenix Funding Corp., 366 F.3d 524, 529-

530 (7th Cir. 2004).

                         GROUNDS FOR NOTICE OF REMOVAL

       Removal is proper based on this Court’s original federal question jurisdiction pursuant to

28 U.S.C. § 1331. To establish federal question jurisdiction for removal purposes, an action

must be “arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §

1331. The United States District Court for the District of Maine has original jurisdiction over

this action because Plaintiff alleges violations of federal law. See 28 U.S.C. § 1331; Grable &

Sons Metal Prods., Inc. v. Dante Eng’g & Mfg., 545 U.S. 308, 312 (2005). Accordingly, the

Complaint is properly removed pursuant to 28 U.S.C. §§ 1441 and 1446.

       Here, the Complaint alleges discrimination on the basis of religion, race, ancestry, color,

national origin, and retaliation in violation of 42 U.S.C. § 1981 and Title VII of the Civil Rights

Act of 1964 (42 U.S.C. §§ 2000e, et seq.). These claims clearly arise under the laws of the

United States. See 28 U.S.C. § 1331. Because Plaintiff’s Complaint references and articulates

claims under two statutes that invoke federal jurisdiction, removal on the basis of federal

question is proper.

       Additionally, federal courts may exercise supplemental jurisdiction over state law claims

if they “form part of the same case or controversy” as claims that are properly within the



                                                 2
  Case 1:20-cv-00087-DBH Document 1 Filed 03/09/20 Page 3 of 5                       PageID #: 3



jurisdiction of the federal court. See 28 U.S.C. § 1367(a). Supplemental jurisdiction over

Plaintiff’s state law claim is proper because Plaintiff’s claim for violation of the Maine Human

Rights Act (5 M.R.S. §§ 4551-4634) is related to Plaintiff’s federal law claims as it is part of the

same case or controversy under Article III of the United States Constitution and because no

novel or complex issue of state law predominates. See 28 U.S.C. §§ 1367. Accordingly,

removal of this case to this Court on the basis of federal jurisdiction is proper.

                                              VENUE

       The United States District Court for the District of Maine is the District Court of the

United States within which the State Court Action is currently pending, and therefore venue is

proper under 28 U.S.C. § 1446(a).

                  NOTICE TO STATE COURT AND ADVERSE PARTIES

       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being submitted for

filing with the Clerk of the Superior Court of Maine, Cumberland County.

       Pursuant to 28 U.S.C. § 1446(d), upon filing of this Notice of Removal Defendants gave

written notice thereof to Plaintiff’s counsel, Carol J. Garvan, Esq., Johnson, Webbert & Young,

LLP, 160 Capitol Street, Suite 3, P.O. Box 79, Augusta, ME 04332-0079.

                                  RESERVATION OF RIGHTS

       By filing the Notice of Removal, Defendants do not waive any objections they may have

as to service, jurisdiction, or venue, or any other defenses available to them at law, in equity or

otherwise. Defendants intend no admission of fact or law by this Notice and expressly reserve

all defenses and motions.

       If the Court should be inclined to remand this action, Defendants request that the Court

issue an Order to Show Cause why the case should not be remanded, providing Defendants an



                                                  3
  Case 1:20-cv-00087-DBH Document 1 Filed 03/09/20 Page 4 of 5                        PageID #: 4



opportunity to present briefing and argument prior to any possible review. Because a remand

order is not subject to appellate review, such a procedure is appropriate.

        As required by 28 U.S.C. § 1446(a), this Notice of Removal is signed under Rule 11 of

the Federal Rules of Civil Procedure.

                                      RELIEF REQUESTED

        Defendants request that the United States District Court for the District of Maine assume

jurisdiction over the above-captioned action and issue such further orders and processes as may

be necessary to bring before it all parties necessary for the trial of this action.

        WHEREFORE, Defendants respectfully request that this action proceed as an action

properly removed from the Superior Court of Maine, Cumberland County, to the United States

District Court for the District of Maine.



March 9, 2020                                          Respectfully submitted,


                                                       /s/ Melinda J. Caterine
                                                       Melinda J. Caterine (Bar No. 007129)
                                                       Timothy H. Powell (Bar No. 006137)
                                                       LITTLER MENDELSON, P.C.
                                                       One Monument Square, Suite 600
                                                       Portland, ME 04101
                                                       Phone: 207.774.6001
                                                       mcaterine@littler.com
                                                       tpowell@littler.com

                                                       Attorneys for Defendants Cianbro
                                                       Corporation, Robert Higgins, Jr., and Ryan
                                                       Lockhart




                                                   4
  Case 1:20-cv-00087-DBH Document 1 Filed 03/09/20 Page 5 of 5                     PageID #: 5



                                  CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, a true and accurate copy of the foregoing pleading

was sent to all parties of record via email and first class mail:

       Carol J. Garvan, Esq.
       Johnson, Webbert & Young, LLP
       160 Capitol Street, Suite 3
       P.O. Box 79
       Augusta, ME 04332-0079
       cgarvan@work.law


                                                       /s/ Melinda J. Caterine
                                                       Melinda J. Caterine (Bar No. 007129)
                                                       Timothy H. Powell (Bar No. 006137)
                                                       LITTLER MENDELSON, P.C.
                                                       One Monument Square, Suite 600
                                                       Portland, ME 04101
                                                       Phone: 207.774.6001
                                                       mcaterine@littler.com
                                                       tpowell@littler.com

                                                       Attorneys for Defendants Cianbro
                                                       Corporation, Robert Higgins, Jr., and
                                                       Ryan Lockhart




                                                   5
